DETAILED ACTION
REASONS FOR ALLOWANCE
Claims 1-4, 6-10, 12, 14 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: Nowhere in the prior art does it teach or suggest a system for improving the analysis of digital images by a user comprising: electronic data processing means connected to a digital Image analysis expert system associating a relevance index to the zones of said image, said data processing means comprising:  a data storage device, a digital image display and a user interface including an eye-tracker device, wherein said electronic data processing means is operable to: record visual interaction of the user with a digital image shown on the digital image display and compare said interaction with said relevance index: generate first feedback based on the visual interaction of the user with the eye-tracker device to update said relevance index: generate second feedback to provide dynamic markers adapted to highlight zones of said digital image that the user has interacted with which are in disagreement with said relevance index and send said dynamic markers to said digital image display to be displayed superimposed on said digital image. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BOYD/Primary Examiner, Art Unit 2627